Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 04/18/2022, which are in response to USPTO Office Action mailed 04/01/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peperhowe et al. (US 2017/0045418 A1, hereinafter referred to as Peperhowe).
Regarding claim 1, Peperhowe teaches a method for optimized autonomous driving of a vehicle, the method comprising ([0005], algorithms for automatic steering of vehicles are employed for steering autonomous vehicles; [0009], a method for calculating a desired optimized trajectory of a vehicle; [0062], the vehicle’s route may be changed by means of an automation algorithm running on the host PC; here, the method control the driving of a vehicle): 
determining, by a processor of a vehicle, a trajectory for the vehicle ([0009], method for calculating a desired trajectory of a vehicle using a spring-mass model; [0046], the system is run by a processor of the vehicle); 
defining, by the processor of the vehicle, a profile of the trajectory using as a model a bending band, the bending band comprised of discrete structural elements connected to each other and arranged along a longitudinal bearing (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Fig. 1, shows the bending band, discrete elements, and longitudinal bearing L in closer detail; the discrete elements make up the whole profile of the trajectory; [0046], the system is run by a processor of the vehicle),
the discrete structural elements having a respective rigidity that resist deviation from the longitudinal bearing (Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; see also [0044]), 
determining, by the processor of the vehicle, a bending line of the bending band which deviates from the longitudinal bearing and achieves an optimization goal and satisfies a boundary condition using a finite element method (Figs. 3 and 4, show a bending line S of the bending band (i.e. the road) which deviates from the longitudinal bearing L (i.e. the road centerline); [0011], the desired trajectory can specify a line that should ideally be traveled for time-optimized coverage of a route section of the road; this includes a weighting between minimization of distance and minimization of curvature (.e. satisfying boundary conditions); [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions); here the vehicle must travel within the road boundaries to satisfy the boundary conditions; [0046], the system is run by a processor of the vehicle; [0040]; a system of differential equations is established for the point masses; the system is solved for a rest state; the point masses serve as data points of the desired trajectory; the desired trajectory is stored as a form of a sequence of discrete points; here, the trajectory is calculated using differential equations, boundary conditions, and dividing the system into smaller parts (i.e. finite element method)); 
defining, by the processor of the vehicle, the boundary condition in accordance with a profile of a roadway for the vehicle (Figs. 3 and 4, show a bending line S of the bending band (i.e. the road) which deviates from the longitudinal bearing L (i.e. the road centerline); [ [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions); here the vehicle must travel within the road boundaries to satisfy the boundary conditions; [0046], the system is run by a processor of the vehicle; here, the road edges are boundary conditions for the profile of a roadway for the vehicle);
defining, by the processor of the vehicle, the optimization goal by a desired driving property of the vehicle ([0021], the spacing between each pair of adjacent guideways along the road center line is a function of the speed of the vehicle; the size of the spring force is inversely proportional to the spacing between two directly adjacent guideways; here, the optimization goal is directly changed by the speed (i.e. driving property) of the vehicle; [0046], the system is run by a processor of the vehicle); and
controlling, by the processor of the vehicle, an actuator to autonomously drive the vehicle along the trajectory according to the bending line which achieves the optimization goal ([0046], the system is run by a processor of the vehicle; [0046], the simulator runs a model that includes a physical simulation of the vehicle; [0047], the simulator controls the motor of the vehicle and thus controls the simulated vehicle; [0049], the control software is used to define driving maneuvers (i.e. control the vehicle along the trajectory) for the simulated vehicle; [0005], algorithms for automatic steering of vehicles are employed for steering autonomous vehicles; [0009], a method for calculating a desired optimized trajectory of a vehicle; [0062], the vehicle’s route may be changed by means of an automation algorithm running on the host PC; [0064], the unit under test can be an Electronic Stability Control system, a traction control system, an anti-lock braking system, or a throttle control (i.e. systems that autonomously control the drive of a vehicle); [0020], the vehicle and road can be virtual, or the vehicle can be real and the road edges are detected by a camera system or other sensors; here, the processor controls actuators to autonomously drive the vehicle along the trajectory defined by the bending line to achieve the optimization goal),
wherein each of the discrete structural elements includes a respective parameter which defines a property of the discrete structural elements, the property being at least one of a flexural rigidity, torsional rigidity, longitudinal rigidity or rigidity of a bearing (Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; see also [0044]; [0043], the weighting takes place by means of the spring forces KL of the translational longitudinal spring elements LF and the spring forces KR of the rotational spring elements RF),
wherein at least two of the discrete structural elements in the bending band are defined based on different parameters having different properties ([0043], a desired trajectory S optimized with regard to time is achieved through weighting parameters; the weighting takes place by means of the spring forces KL of the translational longitudinal spring elements LF and the spring for KR of the rotational spring elements RF; Fig. 1, shows at least two discrete structural elements in the bending band are defined based on different parameters (i.e. KL vs. KR) having different properties (i.e. KL and KR can have different defined values)).

Regarding claim 2, Peperhowe further teaches: The method as claimed in claim 1, wherein the bending band is defined by a multiplicity of discrete elements (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road)), 
wherein a parameter which defines a property of the discrete elements is determined for at least one of the discrete elements (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; see also [0044]; [0011], the desired trajectory can specify a line that should ideally be traveled for time-optimized coverage of a route section of the road; this includes a weighting between minimization of distance and minimization of curvature (i.e. satisfying boundary conditions or parameters); [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions/parameters); here, the constraints (i.e. parameters) define a property of the discrete elements),
wherein a setpoint value for the parameter is defined in accordance with the desired driving property (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; [0011], the desired trajectory can specify a line that should ideally be traveled for time-optimized coverage of a route section of the road; this includes a weighting between minimization of distance and minimization of curvature (i.e. satisfying boundary conditions or parameters); [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions/parameters); here, the desired driving property is having a trajectory within a road boundary and the setpoint value is the constraint value for the boundary parameter; here, the setpoint value can also be the rigidity constraint which additionally provides a parameter for the desired driving property), and
wherein the optimization goal is defined in accordance with a deviation of the parameter from the setpoint value (Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; [0011], the desired trajectory can specify a line that should ideally be traveled for time-optimized coverage of a route section of the road; this includes a weighting between minimization of distance and minimization of curvature (i.e. satisfying boundary conditions or parameters); [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions/parameters); here, the optimization goal is defined in accordance with satisfying the constraints, or ensuring the goal is met while taking into accordance a deviation of the parameter from the setpoint value).

Regarding claim 3, Peperhowe further teaches: The method as claimed in claim 1, wherein the bending band has a limited length with a predefined number of discrete elements (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road) where the road (i.e. bending band) has a limited length), 
wherein just one part of the trajectory is defined in its profile through a bending line of the bending band (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Figs. 3 and 4, show a bending line S of the bending band (i.e. the road) which deviates from the longitudinal bearing L (i.e. the road centerline) and that bending line S defines part of the trajectory in its profile), 
wherein while a first part of the trajectory which is defined by the profile of the bending line of a first of the discrete elements is being travelled through, the profile of the bending line of the other discrete elements of the predefined number of discrete elements and of an additional discrete element which is connected to a last of the discrete elements is calculated for a profile of an additional trajectory part which adjoins the part of the trajectory (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Fig. 1, shows the bending band, discrete elements, and longitudinal bearing L in closer detail; Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; see also [0044]; Figs. 3 and 4, show a bending line S of the bending band (i.e. the road) which deviates from the longitudinal bearing L (i.e. the road centerline); here, the bending lines of each discrete element are calculated and adjoin the part of the trajectory).

Regarding claim 4, Peperhowe further teaches: The method as claimed in claim 2, wherein the parameter defines a flexural rigidity, torsional rigidity, longitudinal rigidity or rigidity of a bearing of said at least one of the discrete elements which centers said at least one of the discrete elements with respect to a representation of the roadway (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Fig. 1, shows the bending band, discrete elements, and longitudinal bearing L in closer detail; Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; see also [0044]; Figs. 3 and 4, show a bending line S of the bending band (i.e. the road) which deviates from the longitudinal bearing L (i.e. the road centerline); here, the constraints (i.e. parameters) define a property of the discrete elements; here, the setpoint value can be the rigidity constraint which additionally provides a parameter for the desired driving property).

Regarding claim 7, Peperhowe further teaches: The method as claimed in claim 2, wherein the setpoint value is defined in accordance with driver input of a desired driving style (Peperhowe, [0063], the spring-mass model method allows for the definition of different driver types; it may model a careful driver seeking to follow his lane exactly, an aggressive driver cutting corners wildly, and a professional race driver seeking to follow an ideal, time-minimized path, or any driver behavior (i.e. desired driving style); the driver type may be shifted at runtime by means to user input). 

Regarding claim 9, Peperhowe further teaches: The method as claimed in claim 2, wherein the trajectory is determined in accordance with an optimization goal which is defined in accordance with a plurality of setpoint values and a plurality of parameters (Fig. 3, shows the road (i.e. bending band) divided into discrete structural elements (i.e. segments M1-M8) connected to each other along a longitudinal bearing (i.e. the center line of the road); Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; [0011], the desired trajectory can specify a line that should ideally be traveled for time-optimized coverage of a route section of the road; this includes a weighting between minimization of distance and minimization of curvature (i.e. satisfying boundary conditions or parameters); [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions/parameters); here, the setpoint value can also be the rigidity constraint which additionally provides a parameter for the desired driving property; here, the rigidity and boundaries are the plurality of setpoint values and parameters which the optimization goal is defined in to create the trajectory), 
the method further comprising checking whether requirements of the setpoint values compete with one another (Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; [0011], the desired trajectory can specify a line that should ideally be traveled for time-optimized coverage of a route section of the road; this includes a weighting between minimization of distance and minimization of curvature (i.e. satisfying boundary conditions or parameters); [0009], the vehicle can be located at a position on a road bounded by two road edges (i.e. boundary conditions/parameters); here, the setpoint values are the constraint value for the boundary parameter and the rigidity value for the rigidity parameter; here, the constraints (i.e. setpoint values) are used in combination for path optimization and thus cannot compete with one another in order for the path to satisfy all constraints), and
wherein the bending line is determined iteratively for various parameters until the optimization goal is achieved ([0061], the calculations are performed in real time and can be iterated upon to calculate a new path in real time; [0014], the position of the vehicle can be determined at different times and the desired trajectory can be calculated each time; this way the spring-mass model is moved with the vehicle, ensuring the desired trajectory always takes into account the current position of the vehicle and the route section of the road located ahead of the current position; [0015], the positions of the point masses calculated at a first time are used as initial values for calculating the positions of the point masses at a second time; here, the trajectory can be determined iteratively for the various parameters until the optimization goal is achieved).

Regarding claim 10, Peperhowe further teaches: The method as claimed in claim 9, determining a first trajectory ([0009], method for calculating a desired trajectory of a vehicle using a spring-mass model),
determining at least one changed parameter in accordance with a speed profile for the first trajectory ([0021], the spacing between each pair of adjacent guideways along the road center line is a function of the speed of the vehicle; the size of the spring force is inversely proportional to the spacing between two directly adjacent guideways; here, the parameter changes with respect to the speed profile of the vehicle on the first trajectory), and
determining a second trajectory in accordance with the changed parameter ([0014], the position of the vehicle can be determined at different times and the desired trajectory can be calculated each time; this way the spring-mass model is moved with the vehicle, ensuring the desired trajectory always takes into account the current position of the vehicle and the route section of the road located ahead of the current position; [0015], the positions of the point masses calculated at a first time are used as initial values for calculating the positions of the point masses at a second time; [; [0061], the spring-mass model calculates a path for a virtual vehicle at runtime in real-time; the path is calculated anew within each time step and can be manipulated at will without stopping the vehicle; here, the first trajectory can be recalculated as a second trajectory for the vehicle to follow as it move in real-time when the speed (i.e. parameter) changes).

Regarding claim 12, Peperhowe further teaches: A device for optimized autonomous driving, wherein the device comprises a computing apparatus, a sensing apparatus and an actuation apparatus which are configured to interact in order to execute the method as claimed in claim 1 ([0005], algorithms for automatic steering of vehicles are employed for steering autonomous vehicles; [0009], a method for calculating a desired optimized trajectory of a vehicle; [0062], the vehicle’s route may be changed by means of an automation algorithm running on the host PC; [0046], the system is run by a processor (i.e. computing apparatus) of the vehicle; [0047], different actuators are used to control the vehicle motors; [0049], the control software is used to define driving maneuvers for the simulated vehicle; [0020], the vehicle and road can be virtual, or the vehicle can be real and the road edges are detected by a camera system or other sensors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peperhowe et al. (US 2017/0045418 A1, referred to as Peperhowe), and further in view of Fan et al. (US 2019/0086925 A1, hereinafter referred to as Fan).
Regarding claim 5, Peperhowe further teaches: The method as claimed in claim 2, wherein the setpoint value is defined in accordance with a speed of the vehicle ([0021], the spacing between each pair of adjacent guideways along the road center line is a function of the speed of the vehicle; the size of the spring force is inversely proportional to the spacing between two directly adjacent guideways; here, the optimization goal is directly changed by the speed of the vehicle).
However, Peperhowe does not explicitly teach the setpoint value is defined in accordance with a longitudinal acceleration or lateral acceleration of the vehicle, the derivation of which or to a limiting value thereof is based at a transition from a right-left bend combination or a left-right bend combination.
Fan teaches the setpoint value is defined in accordance with a longitudinal acceleration or lateral acceleration of the vehicle, the derivation of which or to a limiting value thereof is based at a transition from a right-left bend combination or a left-right bend combination ([0097], the constraints can correspond to an initial and an end speed, acceleration (i.e. longitudinal acceleration), and/or jerk of the vehicle; [0087], constraints can include constraints corresponding to an initial location, direction, and/or curvature of the vehicle; here, constraints can be acceleration of the vehicle when in a curve (i.e. a transition from a right-left bend or a left-right bend)).
Peperhowe and Fan are analogous art to the claimed invention since they are from the similar field of vehicle path optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Peperhowe with the setpoint values of Fan to create a path optimization method where the setpoint value is defined in accordance with a longitudinal acceleration or lateral acceleration of the vehicle, the derivation of which or to a limiting value thereof is based at a transition from a right-left bend combination or a left-right bend combination.
The motivation for modification would have been to create a path optimization method where the setpoint value is defined in accordance with a longitudinal acceleration or lateral acceleration of the vehicle, the derivation of which or to a limiting value thereof is based at a transition from a right-left bend combination or a left-right bend combination in order to have a vehicle control system that operates the vehicle within its design limits while still providing a comfortable ride for the passenger, thus overall creating a more effective vehicle control system that has a better user experience.

Regarding claim 6, Peperhowe further teaches: The method as claimed in claim 2. However, Peperhowe does not explicitly teach the setpoint value is defined in accordance with a curvature radius or a limiting value for said curvature radius.
Fan teaches the setpoint value is defined in accordance with a curvature radius or a limiting value for said curvature radius ([0066], a path profile is generated based on a curvature of a path and a distance from the reference line; [0087], constraints can include constraints corresponding to an initial location, direction, and/or curvature of the vehicle; here, constraints/setpoint values are set based on a curvature radius).
Peperhowe and Fan are analogous art to the claimed invention since they are from the similar field of vehicle path optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Peperhowe with the setpoint values of Fan to create a path optimization method where the setpoint value is defined in accordance with a curvature radius or a limiting value for said curvature radius.
The motivation for modification would have been to create a path optimization method where the setpoint value is defined in accordance with a curvature radius or a limiting value for said curvature radius in order to have a vehicle control system that operates the vehicle safely while still providing a comfortable ride for the passenger, thus overall creating a more effective vehicle control system that has a better user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peperhowe et al. (US 2017/0045418 A1, referred to as Peperhowe), and further in view of Naumann et al. (US 2016/0082947 A1, hereinafter referred to as Naumann).
Regarding claim 8, Peperhowe further teaches: The method as claimed in claim 2. However, Peperhowe does not explicitly teach wherein the setpoint value is defined in accordance with an engine temperature, a tire temperature, or a fuel consumption value.
Naumann teaches wherein the setpoint value is defined in accordance with an engine temperature, a tire temperature, or a fuel consumption value ([0009], it is possible to optimize the characteristics curve of the setpoint speed of a vehicle over a route ahead of the vehicle within specification of a fuel consumption; [0041], setpoint values are set for speeds and corresponding fuel consumptions on the segments ahead of the vehicle; [0043], a setpoint value associates speed with respective optimized or minimized fuel consumptions; here, the vehicle is driven in accordance with a setpoint value that is based on a fuel consumption value).
Peperhowe and Naumann are analogous art to the claimed invention since they are from the similar field of vehicle path optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Peperhowe with the setpoint of Naumann to create a path optimization method wherein the setpoint value is defined in accordance with an engine temperature, a tire temperature, or a fuel consumption value.
The motivation for modification would have been to create a path optimization method wherein the setpoint value is defined in accordance with an engine temperature, a tire temperature, or a fuel consumption value in order to optimize or minimize fuel consumption and to operate the vehicle based on the setpoint characteristics, thus creating a more effective vehicle control system.
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Applicant argues Peperhowe does not explicitly teach wherein each of the discrete structural elements includes a respective parameter which defines a property of the discrete structural elements, the property being at least one of a flexural rigidity, torsional rigidity, longitudinal rigidity or rigidity of a bearing, wherein at least two of the discrete structural elements in the bending band are defined based on different parameters having different properties. Applicant states their system sets different parameters for different structural elements in the band. Applicant argues Peperhowe does not teach that the structural elements would be defined based on different parameters having different properties. Applicant states all of Peperhowe’s structural elements could be based on the same parameter having the same property.
However, Examiner respectfully disagrees. Peperhowe teaches wherein each of the discrete structural elements includes a respective parameter which defines a property of the discrete structural elements, the property being at least one of a flexural rigidity, torsional rigidity, longitudinal rigidity or rigidity of a bearing (Fig. 5, the discrete structural elements M1-M5 have respective rigidities QF1 and QF2 that resist deviation from the longitudinal bearing L; see also [0044]; [0043], the weighting takes place by means of the spring forces KL of the translational longitudinal spring elements LF and the spring for KR of the rotational spring elements RF). Peperhowe further teaches wherein at least two of the discrete structural elements in the bending band are defined based on different parameters having different properties ([0043], a desired trajectory S optimized with regard to time is achieved through weighting parameters; the weighting takes place by means of the spring forces KL of the translational longitudinal spring elements LF and the spring for KR of the rotational spring elements RF; Fig. 1, shows at least two discrete structural elements in the bending band are defined based on different parameters (i.e. KL vs. KR) having different properties (i.e. KL and KR can have different defined values)). Here, Peperhowe discloses that each structural parameter can have different parameters, where the different parameters can have different properties. As stated, the longitudinal spring forces and the rotational spring forces are different parameters that define different structural elements, and the longitudinal spring forces and rotational spring forces can be defined with different values or properties. Thus, Peperhowe discloses these limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664